I N       T H E         C O U R T O F A P P E A L S
                                                        A T K N O X V I L L E                                                                       FILED
                                                                                                                                                      July 29, 1999

                                                                                                                                                  Cecil Crowson, Jr.
                                                                                                                                                   Appellate Court
                                                                                                                                                         Clerk


S T A T E     O F       T E N N E S S E E ,               e x     r e l .                 )         S C O T T         C O U N T Y
                                                                                          )
A N G E L A       B .     B Y R D                                                         )         0 3 A 0 1 - 9 9 0 1 - C V - 0 0 0 2 2
                                                                                          )
            P l a i n t i f f - A p p e l l a n t                                         )
                                                                                          )
                                                                                          )         H O N . C O N R A D             T R O U T M A N ,       J R . ,
            v .                                                                           )         J U D G E
                                                                                          )
                                                                                          )
B I L L Y     J .       G I B S O N                                                       )
                                                                                          )
            D e f e n d a n t - A p p e l l e e                                           )         V A C A T E D         A N D     R E M A N D E D




P A U L G . S U M M E R S , A t t o r n e y G e n e r a l a n d R e p o r t e r , a n d T A M M Y L .
K E N N E D Y , A s s i s t a n t A t t o r n e y G e n e r a l , O F N A S H V I L L E , F O R A P P E L L A N T

J O H N N Y       V .     D U N A W A Y             O F       L a F O L L E T T E         F O R       A P P E L L E E




                                                                          O   P     I     N     I     O     N




                                                                                                                                    G o d d a r d ,       P . J .



                          T h i s         i s       a     s u i t       b y   t h e       S t a t e         o f       T e n n e s s e e     o n     b e h a l f       o f

A n g e l a       B .     B y r d         a g a i n s t           B i l l y       J .     G i b s o n           t o     e s t a b l i s h       t h a t     h e     i s

t h e   f a t h e r         o f         M s .       B y r d ’ s         s o n ,     A a r o n         J .       B y r d ,     b o r n     o n     J u n e     1 5 ,

1 9 9 6 .



                          T h e         T r i a l         C o u r t       w a s     o f       t h e       o p i n i o n       t h a t     a n     e a r l i e r

d i v o r c e       s u i t       f i l e d             b y     M s .     B y r d       a g a i n s t           h e r     t h e n     h u s b a n d ,       D a r r i n
L e e     B y r d ,             w h i c h       a l l e g e d           t h a t       M s .         B y r d           a t     t h e     t i m e       w a s         p r e g n a n t

a n d     s e e k i n g               s u p p o r t           f o r     t h e       u n b o r n           c h i l d           h a d     t h e       e f f e c t         o f

a l l e g i n g             M r .       B y r d         w a s       t h e       f a t h e r         a n d         t h u s       j u d i c i a l l y             e s t o p p e d       h e r

f r o m     p r o s e c u t i n g                   a     p a t e r n i t y           s u i t         a g a i n s t             M r .     G i b s o n .



                                A     s i n g l e         i s s u e         i s     r a i s e d           o n         t h i s       a p p e a l :



                            W h e       t h e   r t h         e c o u r t           e r r e d i n g r a n t i n g M r                           . G i b s o n ’ s
            M   o   t   i o n F         o r     S u m m       a r y [ J u d         g m e n t ] o n t h e b a s i s                             t h a t t h e
            m   o   t   h e r ,         A n g   e l a         B y r d , w a         s j u d i c i a l l y e s t o p p e                         d t o a l l e g e
            t   h   a   t t h e           d e   f e n d       a n t , B i l         l y G i b s o n , i s t h e f a                             t h e r o f
            A   a   r   o n J a         c o b   .



                                I n     a n s w e r           t o     i n t e r r o g a t o r i e s ,                       M s .     B y r d       s t a t e d         t h e

f o l l o w i n g :



                                T h a t     i   n   r e       s p   o n s   e   t o I         n t   e r   r   o   g a t o     r y N o     .     7   .       O   n     J u n e
            1   3 ,         1   9 9 5 ,     B   i l l y         G   i b s   o n a n d           I     m   e   t   .     W     e h a d         s e   x u a   l
            r   e l     a   t   i o n s     s   h o r t       l y     t h   e r e a f t       e r     u   n   t   i l t       h e e n     d     o   f A     u   g u s t
            1   9 9     5   .       I n     e   a r l y         S   e p t   e m b e r ,         D   a r   r   i   n   B y     r d a n     d     I     h a   d     s e x u a l
            i   n t     e   r   c o u r   s e   .     O       n     S e p   t e m b e r         1   4 ,       1   9 9 5 ,       B i l l   y     a   n d     I
            r   e c     o   n   c i l e   d     a n d         r e   s u m   e d s e x         u a   l     r   e   l a t i     o n s u     n   t i   l o     u   r   f i n a l
            s   e p     a   r   a t i o   n     i n J         a n   u a r   y   1 9 9 6       .       A   f   t   e r S       e p t e m   b   e r     1 4   ,     1 9 9 5 ,
            I     w     a   s     n e v   e r     i n t       i m   a t e     w i t h         a n   y o   n   e     e l s     e .     I       b e   l i e   v   e I
            b   e c     a   m   e p r     e g   n a n t         t   h e     l a s t w         e e   k     o   f     S e p     t e m b e   r   .       A a   r   o n
            J   a c     o   b     B y r   d     l o o k       s     l i k   e B i l l         y     G i   b   s   o n .



                                A s     p r e v i o u s l y             n o t e d ,           s h e       d i d         a l l e g e       i n       h e r       d i v o r c e

c o m p l a i n t               t h a t     s h e         w a s       p r e g n a n t           w i t h           a     c h i l d       d u e       i n     J u n e

1 9 9 6 ,       a n d           s o u g h t         s u p p o r t           f o r     t h e         u n b o r n             c h i l d ,       a l t h o u g h           o n

t h e     b i r t h             c e r t i f i c a t e               t h e       n a m e       o f     t h e           f a t h e r       i s     l e f t         b l a n k .



                                D u r i n g         t h e       c o u r s e         o f       t h e       d i v o r c e             p r o c e e d i n g s             t h e

q u e s t i o n             a r o s e       a s         t o     t h e       p a t e r n i t y             o f         A a r o n ,       a n d       t h e       T r i a l

                                                                                          2
C o u r t       o r d e r e d                 t h a t       “ v i s i t a t i o n              o f        t h e       m i n o r           c h i l d           J a c o b

[ A a r o n         J a c o b ]               b e       r e s e r v e d       a t        t h i s          t i m e       d u e         t o       t h e         o n g o i n g

l i t i g a t i o n                 c o n c e r n i n g             p a t e r n i t y             o f       s a i d         c h i l d . ”                 T h e         C o u r t

a l s o     d e c l i n e d                   t o       a w a r d     c u s t o d y            o r        c h i l d         s u p p o r t .



                                B y       a n       a m e n d e d         p e t i t i o n             M r .       B y r d           w a s       m a d e           a     p a r t y

t o     t h e       p a t e r n i t y                   s u i t ,     a n d        b y     a g r e e m e n t                D N A         b l o o d           t e s t i n g

w a s     p e r f o r m e d                   w h i c h       d i s c l o s e d            t h a t          M r .       B y r d           w a s       e x c l u d e d             a s

t h e     f a t h e r               o f       A a r o n .



                                W e       b e l i e v e           t h e     c a s e        o f        S t a t e         e x         r e l .       S c o t t             v .

B r o w n ,         9 3 7           S . W .         2 d     9 3 4     ( T e n n . A p p . 1 9 9 6 ) ,                       w h i c h           r e l i e s             u p o n     a n

e a r l i e r           c a s e ,             i s       d i s p o s i t i v e            o f      t h e         i s s u e           r a i s e d .



                                I n       t h a t         c a s e ,       w h i c h        w a s          a l s o       a       p a t e r n i t y                 c a s e ,

w h e n     a       q u e s t i o n                 o f     j u d i c i a l          e s t o p p e l              w a s         r a i s e d           u n d e r

c i r c u m s t a n c e s                     s i m i l a r         t o     t h e        o n e s          i n     t h e         c a s e         a t       b a r ,         w e

s t a t e d         t h e           f o l l o w i n g             ( a t     p a g e        9 3 6 ) :



                          W         e n o w             t u r n t o t         h    e i s       s u    e s       o n     a   p   p e a l .             T   h   e f i r s t ,
            w   e     b e l         i e v e ,           i s r e s o l v       e    d b y          a   n u       n r e   p   o   r t e d o         p   i   n   i o n o f
            t   h   i s C           o u r t ,           K y l e v . R          i    c h a r     d s    o n ,      f i   l   e   d i n K           n   o   x   v i l l e o n
            M   a   y 2 0           , 1 9 8 3           .     I n a f         a    c t u a     l      s i t     u a t   i   o   n s i m i         l   a   r     t o t h e
            c   a   s e a           t b a r ,             w e r e j e c       t    e d t       h e       d o    c t r   i   n   e o f j           u   d   i   c i a l
            e   s   t o p p         e l , a n           d i n d o i n         g       s o      s t    a t e     d t     h   e     f o l l o       w   i   n   g :

                                    A   s     h e   r e t o   f o r e       s t    a t e   d   ,      t   h e     d e   f e     n d   a   n t     r e l       i   e s o n
                j   u   d   i   c   i   a l     e   s t o p   p e l .         T    e n n   e   s s    e   e h     a s     l     o n   g     r   e c o g       n   i z e d t h e
                d   o   c   t   r   i   n e     o   f   e s   t o p p e     l .        I   t     i    s     s a   i d     t     h a   t     a   s a           m   a t t e r o f
                p   u   b   l   i   c     p   o l   i c y     a   p a r     t y      w i   l   l      n   o t     b e     p     e r   m   i t   t e d         t   o t a k e
                i   n   c   o   n   s   i s   t e   n t p     o s i t i     o n    s i     n     l    e   g a l     p   r o     c e   e   d i   n g s .
                H   o   w   e   v   e   r ,     i   t   i s     a l s o       r    e c o   g   n i    z   e d     t h   a t       e   a   c h     c a s       e       m u s t     b e
                d   e   c   i   d   e   d     o n     i t s     o n [       s i    c ]     p   a r    t   i c u   l a   r       f a   c   t s     a n d
                c   i   r   c   u   m   s t   a n   c e s .       T h e       d    o c t   r   i n    e     i s     d   e s     i g   n   e d     n o t         s o m u c h
                t   o       p   r   e   v e   n t     p r e   j u d i c     e      r e s   u   l t    i   n g     t o     t     h e       o t   h e r         p a r t y b u t

                                                                                                  3
                t   o       p r e     v   e n t p r         e j    u d     i    c  e     r e s u    l  t i      n g       t o t       h   e   a d m i         n i s    t     r     a t    i     o n
                o   f       j u s     t   i c e i f            a      p    a    r  t   y w e r      e    a      l l o     w e d       t   o   s w e a         r o      n     e        w   a     y
                o   n   e     t i     m   e a n d           a      d i     f    f  e   r e n t      w  a y         a n    o t h e     r     t i m e .              C   o     t     h r    o     n
                v   .       S c o     t   t , 6 0           T e    n n     .    A  p   p . 2 9      8  ,        4 4 6       S . W     .   2 d 5 3 3              ( 1   9     6     0 )    ;
                B   u   b   i s       v   . B l a c          k m    a n    ,       5   8 T e n      n  . A      p p .       6 1 9     ,     4 3 5 S           . W .    2     d        4   9     2
                (   1   9   6 8 )     ;     M o n r o       e      C o      u    n t    y M o t      o r         C o .      v .       T   e n n e s s          e e       O     d    i n     s
                [   O   d   i n ]         I n s . C          o .   ,       3    3      T e n n .    A p p       . 2       2 3 ,       2   3 1 S . W           . 2 d          3     8 6
                (   1   9   5 0 )     .

                                  A       n e c e s s a        r y         c o      m p   o n e   n t o         f t h         i s     r u     l e i       s t h        a t
                a   n   y   t   h i n     g s h o r t            o     f     a        w   i l l   f u l l       y f a         l s e     s     t a t e     m e n t        o f
                f   a   c   t   , i       n t h e s            e n     s   e        o f     c o   n s c i       o u s         a n d     d     e l i b     e r a t      e
                p   e   r   j   u r y     , i s i n            s u     f   f i      c i   e n t     t o         g i v e         r i   s e       t o       a n e        s t o p p e l
                a   n   d       t h a     t t h e p            a r     t   y        i s     e n   t i t l       e d t         o e     x p     l a i n       t h a      t t h e
                s   t   a   t   e m e     n t w a s            i n     a   d v      e r   t e n   t o r           i n c       o n s   i d     e r a t     e o r
                r   e   p   r   e s e     n t s a m            i s     t   a k      e     o f     l a w .           ( C       i t a   t i     o n s       o m i t      t e d . )



                                M r .       G i b s o n            a t t e m p t s                t o       d i s t i n g u i s h                 S c o t t ,                a r g u i n g                  i n

h i s     b r i e f             t h e       f o l l o w i n g :



                          A p p           e l   l a   n   t h      a   s        a   l s o     c i t e       d       S   t a t e       e x       r e   l   .     S c o        t t v              .
            B   r   o w n , 9             3 7     S   .   W . 2    d       9    3   4 ( T     e n n .           A   p   p . 1 9       9 6 )       w   h   i   c h a          p p e a            r s
            a   t     f i r s t             g   l a   n   c e      t   o        b   e g o     o d a         u   t   h   o r i t y       f o     r     n   o   t a p          p l y i            n g
            j   u   d i c i a l             e   s t   o   p p e    l   i        n     t h e     c a s       e       a   t b a r       .         H o   w   e   v e r ,          t h e
            S   c   o t t c a             s e     i   s     d i    s t i        n   g u i s   h e d         f   r   o   m t h e         p r     e s   e   n   t c a          s e i              n
            t   h   a t t h e               p   l a   i   n t i    f f          a   c t u a   l l y         w   a   s     m i s t     a k e     n     a   s     t o          t h e
            p   a   t e r n i t           y     o f       t h e      c h        i   l d .       O n         A   u   g   u s t 2       6 ,       1 9   7   8   , a            f i n a            l
            d   e   c r e e w             a s     e   n   t e r    e d          g   r a n t   i n g         d   i   v   o r c e       a n d       c   u   s   t o d y          o f              t h e
            p   a   r t i e s ’             c   h i   l   d r e    n t          o     P l a   i n t i       f   f       M r s .       S t e     p h   e   n   s a n          d
            o   r   d e r i n g             D   e f   e   n d a    n t          M   r . S     t e p h       e   n   s     t o p       a y       c h   i   l   d s u          p p o r            t .
            E   i   g h t y e             a r   s     l   a t e    r i          n     A u g   u s t ,           1   9   8 6 , a         j o     i n   t       p e t i        t i o n              w a s
            f   i   l e d b y               M   r .       a n d      M r        s   . S t     e p h e       n   s   ,     s e e k     i n g       t   o       h a v e          t h e
            c   o   u r t d e             c l   a r   e     t h    e c          h   i l d     w a s         n   o   t     t h e       n a t     u r   a   l     c h i        l d o              f
            M   r   . S t e p             h e   n s   .       T    h e          P   l a i n   t i f f           c   a   m e b e       f o r     e     t   h   e c o          u r t              u p o n
            f   i   n d i n g             t h   a t       s h e      h a        d     m a d   e a           m   i   s   t a k e       a n d       r   e   t   r a c t        e d h              e r
            p   r   i o r s t             a t   e m e     n t      b y          e   n t e r   i n g         i   n   t   o a n         A g r     e e   d       A m e n        d e d
            O   r   d e r t h             a t     M r     . S      t e p        h   e n s     w a s         n   o   t     t h e       f a t     h e   r       o f t          h e
            c   h   i l d .               T h   e n ,       i n      A u        g   u s t ,     1 9 9       0   ,       s h e f       i l e     d     a       p e t i        t i o n                f o r
            p   a   t e r n i t           y .       T     h u s    , M          s   . S t     e p h e       n   s       w a s b       e f o     r e     t     h e c          o u r t
            w   i   t h c l e             a n     h a     n d s    , a          n   d u p     o n h         a   v   i   n g m a       d e       a     g o     o d f          a i t h
            m   i   s t a k e ,             a   n d       t h u    s i          n   a d v e   r t e n       t       s   t a t e m     e n t     ,     a b     o u t          t h e
            p   a   t e r n i t           y     o f       h e r      c h        i   l d .       T h i       s       i   s s i m       p l y       n   o t       t h e          c a s            e     o n
            t   h   e p r e s             e n   t f       a c t    s .



                                I n       t h e       f i r s t            p l a c e ,            t h e r e             i s     n o t h i n g             i n      t h e              r e c o r d             t o

s h o w     t h a t             M s .       B y r d         w a s          n o t          m i s t a k e n               a t     t h e         t i m e         s h e          f i l e d                h e r

                                                                                                        4
d i v o r c e       c o m p l a i n t .           A d d i t i o n a l l y - - a s             d i s t i n g u i s h e d         f r o m     S c o t t ,

w h e n     t h e     m i s t a k e       w a s     c o r r e c t e d       s o m e         e i g h t     y e a r s     l a t e r ,       d u r i n g

w h i c h     p e r i o d       t h e     f a t h e r       w a s     r e q u i r e d         t o     p a y     c h i l d   s u p p o r t - -

c o r r e c t i v e       a c t i o n       i n     t h e     c a s e     a t       b a r     w a s     t a k e n     p r i o r     t o     t r i a l .

I t   i s     n o t     c l e a r       w h e t h e r       M s .     B y r d       o r     M r .     B y r d     s u b m i t t e d       t h e     D N A

t e s t i n g       r e s u l t ,       b u t     i n   a n y       e v e n t ,       i t     w a s     b e f o r e     t h e     C o u r t       l o n g

b e f o r e     i t     w a s     i n     S c o t t .



                        For the foregoing reasons the judgment of the Trial

Court is vacated and the cause remanded for further proceedings

consistent with this opinion.                                               Costs of appeal are adjudged

against Mr. Gibson.



                                                                          _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                          H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .




                                                                                5